DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-8, 10-13, 15-20 and 37 are allowed.

Regarding claims 1 and 13, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 13 as a whole; and further defined by a content direction device that allows the transfer of a content viewing experience from a first consumption device starting at a pause point into a second consumption device in a seamless manner, wherein the claim language requires the active step of detecting, at the content direction device, the presence of a second content consumption device as a new device on the LAN by determining that the second content consumption device has newly joined the LAN network; and in response to detecting the presence of the second content consumption device as a new device on the LAN, automatically directing the content provider to transmit a portion of the content to the content direction device and to further transmit from the content direction device to the second content consumption device, the portion of the content beginning at the consumption endpoint corresponding to the point in the content at which payback was paused/stopped. Therefore, claims 1 and 13 are held allowable. 

Regarding claims 3-8, 10-12, 15-20 and 37, they depend from allowable claims 1 and 13. Therefore, claims 3-8, 10-12, 15-20 and 37 are also held allowable.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Meek at al. (Pub No US 20190380021) – transferring the content consumption experience to home devices 250, 310 in response to the user joining the home network 30; paragraphs [0036] [0044] figures 3A-E.
Glazier et al. (Patent No US 10,028,023) – automatic media output based on user proximity to the device; abstract.
Soyannwo et al. (Patent No  9,774,998) – automatic content transfer to other devices based on location of the user; abstract.
Arora et al. (Pub No US 2015/0215382) – handling off media reproduction to a home device when the user arrives to the house based on a personal user device joining the LAN 102; paragraphs [0027] [0050] [0052] figure 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423